     Case 2:20-cv-01037-TLN-JDP Document 12 Filed 12/14/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS REESE PITTS,                               No. 2:20-cv-01037-TLN-JDP
12                      Plaintiff,                      ORDER
13           v.
14    GEORGE ALBERT PITTS,
15                      Defendant.
16

17

18          This matter is before the Court pursuant to Plaintiff Carlos Reese Pitts’s (“Plaintiff”)

19   Motion for Reconsideration of the Court’s August 31, 2020 Order dismissing this case (ECF No.

20   7). (ECF No. 9.) For the reasons set forth below, Plaintiff’s motion is DENIED.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
     Case 2:20-cv-01037-TLN-JDP Document 12 Filed 12/14/20 Page 2 of 4


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiff initiated this action on May 21, 2020. (ECF No. 1.) On July 6, 2020, the

 3   previously assigned magistrate judge screened Plaintiff’s Complaint pursuant to 28 U.S.C. §

 4   1915(e). (ECF No. 5.) The magistrate judge dismissed the Complaint for lack of subject matter

 5   jurisdiction, finding that the Complaint failed to establish the Court’s diversity jurisdiction where

 6   the Complaint’s sole claim was for breach of contract. (Id. at 4–5.) Plaintiff was granted thirty

 7   days to file an amended complaint to cure the jurisdictional deficiency. (Id.) After Plaintiff

 8   failed to timely file an amended complaint, the magistrate judge recommended the case be

 9   dismissed without prejudice for the reasons set forth in the July 6, 2020 Order. (ECF No. 6.)

10   Plaintiff did not file any objections to the Findings and Recommendations. On August 31, 2020,

11   the Court adopted the magistrate judge’s finding and recommendations in full, dismissed the

12   action without prejudice, and entered judgment accordingly. (ECF Nos. 7, 8.) Plaintiff has since

13   filed a motion requesting the Court reconsider the August 31, 2020 Order dismissing this case.

14   (ECF No. 9.)

15          II.     STANDARD OF LAW

16          The Court may grant reconsideration under either Federal Rule of Civil Procedure

17   (“Rule”) 59(e) or 60(b). See Schroeder v. McDonald, 55 F.3d 454, 458–59 (9th Cir. 1995). A

18   motion to alter or amend a judgment under Rule 59(e) must be filed no later than 28 days after the

19   entry of judgment. Fed. R. Civ. P. 59(e). Therefore, a “motion for reconsideration” is treated as a

20   motion to alter or amend judgment under Rule 59(e) if it is filed within 28 days of entry of
21   judgment; otherwise, it is treated as a Rule 60(b) motion for relief from judgment or order.

22   Rishor v. Ferguson, 822 F.3d 482, 490 (9th Cir. 2016); see Am. Ironworks & Erectors, Inc. v. N.

23   Am. Const. Corp., 248 F.3d 892, 898–99 (9th Cir. 2001). Here, Plaintiff’s motion was filed thirty

24   days after entry of judgment and is therefore construed as a motion for relief from final judgment

25   under Rule 60(b). (See ECF Nos. 8, 9.)

26          Under Rule 60(b), the Court may relieve Plaintiff from a final judgment, order, or
27   proceeding “for any of the following reasons: (1) mistake, inadvertence, surprise, or excusable

28   neglect; (2) newly discovered evidence that, with reasonable diligence, could not have been
                                                        2
     Case 2:20-cv-01037-TLN-JDP Document 12 Filed 12/14/20 Page 3 of 4


 1   discovered in time to move for a new trial under Rule 59(b); (3) fraud (whether previously called

 2   intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party; (4) the judgment is

 3   void; (5) the judgment has been satisfied, released, or discharged; it is based on an earlier

 4   judgment that has been reversed or vacated; or applying it prospectively is no longer equitable; or

 5   (6) any other reason that justifies relief.” Fed. R. Civ. P. 60(b).

 6           A motion based on Rule 60(b) must be made “within a reasonable time.” Fed. R. Civ. P.

 7   60(c)(1). With respect to subsections (1), (2), and (3), the motion must be filed “no more than a

 8   year after the entry of judgment or order or the date of the proceeding.” Id. Rule 60(b)(6) goes

 9   further, empowering the court to reopen a judgment even after one year has passed. Pioneer Inv.

10   Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 393 (1993). However, subsections (1)

11   through (3) are mutually exclusive of subsection (6), and thus a party who failed to take timely

12   action due to “excusable neglect” may not seek relief more than a year after the judgment by

13   resorting to subsection (6). Id. (citing Liljeberg v. Health Services Acquisition Corp., 486 U.S.

14   847, 863, n.11 (1988)).

15           “A motion for reconsideration should not be granted, absent highly unusual

16   circumstances, unless the district court is presented with newly discovered evidence, committed

17   clear error, or if there is an intervening change in the controlling law.” Marlyn Nutraceuticals,

18   Inc. v. Mucos Pharma GmbH & Co. (Marlyn), 571 F.3d 873, 880 (9th Cir. 2009). Further, “[a]

19   motion for reconsideration may not be used to raise arguments or present evidence for the first

20   time when they could reasonably have been raised earlier in the litigation.” Id. (emphasis in
21   original).

22           III.   ANALYSIS

23           Plaintiff does not provide any facts or argument to satisfy any of the enumerated

24   provisions of Rule 60(b). Plaintiff states that due to the ongoing Covid-19 pandemic, he has had

25   trouble efficiently preparing a complaint. (See ECF No. 9 at 1.) Plaintiff does not, however,

26   explain why he did not seek an extension of time to file an amended complaint or respond to the
27   magistrate judge’s findings and recommendations. More significantly, Plaintiff does not present

28   any newly discovered evidence suggesting this matter was wrongly dismissed, nor does he
                                                         3
     Case 2:20-cv-01037-TLN-JDP Document 12 Filed 12/14/20 Page 4 of 4


 1   contend the Court erred in concluding subject matter jurisdiction over his state law claim was

 2   lacking. Marlyn, 571 F.3d at 880. Furthermore, the Court finds that, after a de novo review of

 3   this case, the order of dismissal is neither manifestly unjust nor clearly erroneous. See Martinez

 4   v. Lawless, No. 1:12-cv-01301-LJO-SKO, 2015 WL 5732549, at *1 (E.D. Cal. Sept. 29, 2015)

 5   (citing Kern-Tulare Water Dist. v. City of Bakersfield, 634 F. Supp. 656, 665 (E.D. Cal. 1986),

 6   aff’d in part and rev’d in part on other grounds, 828 F.2d 514 (9th Cir. 1987)) (reviewing a

 7   magistrate judge’s ruling under the “clearly erroneous or contrary to law” standard set forth under

 8   28 U.S.C. § 636(b)(1)(A)).

 9          IV.     CONCLUSION

10          For the reasons discussed herein, Plaintiff’s Motion for Reconsideration (ECF No. 9) is

11   hereby DENIED.

12          IT IS SO ORDERED.

13   DATED: December 11, 2020

14

15

16
                                                            Troy L. Nunley
17                                                          United States District Judge

18

19

20
21

22

23

24

25

26
27

28
                                                       4
